IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


ROBERT C. MCCULLIGAN,                    :   No. 79 MAP 2015
                                         :
                 Appellant               :   Appeal from the Order of the
                                         :   Commonwealth Court at No. 670 MD
                                         :   2014 dated September 10, 2015.
            v.                           :
                                         :
                                         :
PENNSYLVANIA STATE POLICE AND,           :
CHARLES STEINMETZ, PSP                   :
STATETROOPER, INDIVIDUAL AND             :
OFFICIAL CAPACITY AND, MICHAEL J.        :
MINANNO, PSP STATE TROOPER,              :
INDIVIDUAL AND OFFICIAL CAPACITY         :
AND, ANTHONY J. SPAGNOLETTI,             :
MONTGOMERY COUNTY DETECTIVE,             :
INDIVIDUAL AND OFFICIAL CAPACITY         :
AND, WALTER ZDUNOWSKI,                   :
MONTGOMERY COUNTY DETECTIVE,             :
INDIVIDUAL AND OFFICIAL CAPACITY         :
AND, ERICK ECHEVARRIA,                   :
MONTGOMERY COUNTY DETECTIVE,             :
INDIVIDUAL AND OFFICIAL CAPACITY,        :
                                         :
                 Appellees               :


                                    ORDER


PER CURIAM                                              DECIDED: April 25, 2016
     AND NOW, this 25th day of April, 2016, the order of the Commonwealth Court is

AFFIRMED.